Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-5 are currently pending and presented for examination on the merits. 
Election/Restrictions
Applicant’s election without traverse of disease or biomedical condition (epilepsy) and 4-ethyloctanoic acid in the reply filed on October 20, 2021 is acknowledged.
Priority
Acknowledgment is made that the instant application is a Divisional (DIV) of U.S. Non-Provisional No. 13/989,360 filed on July 24, 20013 now US Pat 10,548,866 which claims benefit to a 371 of PCT/GB2011/001646 filed November 24, 2011. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on December 20, 2019, April 20, 2021 and March 1, 2021 have been received and considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozak et al. (WO99/02485).

Kozak et al. teaches compounds of formula II  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R1 is saturated or unsaturated chain 1-5 carbon length and R2 is a saturated or unsaturated chain of 3-10 carbons in length with the proviso that R1 is not C=CH, CH=CH2 or CH2-CH3; with the proviso that when R1 is 3 carbons in length, R2 is a chain of 4-10 carbons in length,  and with 1 is C3H7 , R2 is not C3H7, C6H9 or C5H11; when R1 is C4H9, R2 is not C4H9 and B is selected from the group consisting of COOH and COO-Y+, wherein Y denotes any pharmaceutically acceptable counterion and pharmaceutically acceptable salts thereof [p.6-7 and claim 18]. According to current preferred embodiment of the invention R1 is (CH2)nCH3, n being 0-4; R2 is (CH2)xCH3, x being 2-9, with the proviso that when n is 2, x is 3-9 [p.7, 9-11]. The compounds of the invention are used in the treatment of epilepsy and neurological disorders [p.7, ln 19-20]. Molecules tested [M(3,7)] propylheptylacetic acid was tested a dosage of 694 mg/kg was the most effective at preventing seizure activity [p.19, ln 14-15]. Interestingly, the anti-convulsive properties of the M-VPA molecule appear to be directly related to the length of R2, with effective anti-convulsive activity seen up through and including 10 methyl groups [p.20, ln 1-2]. Increasing the length of R1 from 3 to 7 carbons abolishes all anti-convulsant activity [p.20, ln 2-3]. Compositions for oral administration include powders or granules, suspensions or solutions in water or non-aqueous media, sachets, capsules or tablets. Thickeners, diluents, flavorings, dispersing aids, emulsifiers or binders may be desirable [p.29, ln 22-24].
Kozak et al. encompass the branched R1-COOH compounds of claim 1 (e.g. 4-ethyloctanoic acid, 2-propyloctanoic acid; 2-butyloctanoic acid, 4-methylnonanoic acid, 8-methylnonanoic acid, and 3-methylnonanoic acid).
	Kozak et al. does not explicitly teach the instantly claimed species 4-ethyloctanoic acid [claim 1].
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method of treating epilepsy by administering a therapeutically effective amount of a 4-ethyloctanoic acid because Kozak et al. taught a genus of branched fatty acids wherein R1 is saturated or unsaturated chain 1-5 carbon length and R2 is a saturated or unsaturated chain of 3-10 carbons in length for treating epilepsy. Further Kozak et al. taught a preferred embodiment wherein R1 is (CH2)nCH3, n being 0-4; R2 is (CH2)xCH3, x being 2-9, et al. because it taught that the genus of compounds contains anti-seizure properties and overlap with the instantly claimed species. Furthermore, motivation would have also come from Kozak et al. because it discloses that the anti-convulsive properties of the M-VPA molecule appear to be directly related to the length of R2, with effective anti-convulsive activity seen up through and including 10 methyl groups. Such teachings overlaps with instantly claimed compounds because the backbone discloses by Kozak et al. (C3-10) overlaps with the instantly claimed backbone (C7-11) of the species disclosed in claim 1. The skilled artisan would have had ample motivation and instruction to administer a therapeutically effective amount of branched fatty acid because Kozak et al. demonstrates administration of therapeutically effective amount of VPA analog that exhibits anti-convulsant effect. From the teachings of Kozak et al. the skilled artisan would have been able to determine a therapeutically effective amount for VPA derivatives since the reference taught utilizing  [M(3,7)] propylheptylacetic acid in an amount capable to preventing seizure activity. Thus, the disclosure of Kozak et al. render obvious the instantly claimed method of treating epilepsy.
It would, therefore, have been skill in the art at the time of the invention was made to modify the teachings of Kozak et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made.
Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigeto et al. (JP2006143708A) translation from ESPACENET and STIC).
Shigeto et al. teaches (2R) -2-propyloctanoic acid for effectively treating neurodegenerative diseases such as Parkinson's disease, Alzheimer's disease, amyotrophic lateral sclerosis, and neurological dysfunction associated with cerebral infarction in combination with other drugs or treatment methods [0003, 0006 and claim 1]. The (2R) -2-propyloctanoic acid is used for the treatment of epilepsy [0014, 0055].  The medicaments of the present invention can be administer orally to a mammals or human subject [0102 and 0107]. Solid 
Shigeto et al. does not explicitly teach an embodiment wherein 2-propyloctanoic acid is used for the treatment of epilepsy. 
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method for treating epilepsy comprising administering a therapeutically effective amount of 2-propyloctanoic acid since Shigeto et al. taught a method of treating and preventing epilepsy by administration of a therapeutically effective amount of 2-propyloctanoic acid. Motivation to use the 2-propyloctanoic acid of Shigeto et al. would have resulted from the fact that Shigeto et al. explicitly discloses that 2-propyloctanoic acid is a useful medicament for the treatment and prevention of epilepsy.
It would, therefore, have been skill in the art at the time of the invention was made to modify the teachings of Shigeto et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of co-pending ‘340 are directed a method for treating or preventing a disease or a biomedical condition selected from seizure-related disorders, bipolar disorders, mania, depression, migraine, attention deficit hyperactivity disorders, latent HIV infection, Alzheimer's disease, chorea, schizophrenia, ischemia, cancer and fatal blood loss, comprising administering to a subject a therapeutically effective amount of a compound having the formula: R1 - COOH (I) wherein R1 is an alkyl or alkenyl group having a C7-ii backbone, optionally branched with a C1-6 alkyl group at any C position in the backbone, or a pharmaceutically acceptable salt, amide or ester thereof, wherein the backbone of the alkyl or alkenyl group, and/or the branched alkyl groups, are optionally interrupted by one or more heteroatoms, provided that when R1 is an alkyl group having a C7 backbone, the branching does not consist only of a hexyl group at the a carbon of R1, or only of a methyl group at the y carbon of R1, or of only single methyl groups at both the R and w-1 carbons of R1, and provided that when R1 is an alkyl group having a Cs8or C11 backbone, the branching does not consist only of a propyl group at the a carbon of R1 [claim 1]. The method according to claim 7, wherein the seizure-related disorder is epilepsy [claim 8].  The method according to claim 1, wherein the compound is selected from nonanoic acid, decanoic acid, 4-ethyloctanoic acid, 2-propyloctanoic acid, 2-butyloctanoic acid, 4-methylnonanoic acid, 8-methylnonanoic acid, 3-methylnonanoic acid, and 3-methylundecanoic acid [claim 9]. The method according to claim 1, wherein the therapeutically effective amount of the compound is administered to the subject with one or more of a pharmaceutically acceptable carrier, a pharmaceutically acceptable adjuvant or a pharmaceutically acceptable vehicle [claim 11].  The method according to claim 1, wherein the therapeutically effective amount of the compound is administered to the subject orally [claim 12].
	Co-pending ‘340 does not explicitly teach an embodiment wherein 2-propyloctanoic acid is use for the treatment of epilepsy. 
prima facie obvious to develop a method for treating epilepsy comprising administering a therapeutically effective amount of 2-propyloctanoic acid since Co-pending ‘340 taught a method of treating and preventing epilepsy by administration of a therapeutically effective amount of 2-propyloctanoic acid. Motivation to use the 2-propyloctanoic acid of co-pending ‘340 would have resulted from the fact that co-pending ‘340 explicitly discloses that 2-propyloctanoic acid is a useful compound for the treatment and prevention of epilepsy. Further, co-pending establishes that the compounds have the activity to be utilizing effectively in the treatment of epilepsy. 
It would, therefore, have been skill in the art at the time of the invention was made to modify the teachings of co-pending ‘340 with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Rejection of claims 1-5 is proper.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627